Citation Nr: 0514301	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran was scheduled for a videoconference hearing 
before the Board in March 2004.  He cancelled the scheduled 
hearing and has not requested that it be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.


REMAND

The Board notes that the report of the June 2003 VA 
examination indicates that the veteran gave a history of 
developing headaches in the early 1970's, subsequent to his 
discharge from service.  The examiner essentially opined that 
since the headaches started approximately four or five years 
after the veteran sustained a laceration above the right 
eyebrow in service in 1966, they were not related to the 
service injury.

The veteran contends that his headaches started in service 
after he sustained a blow to the head and that the headaches 
have increased in frequency and severity over the years.  He 
alleges that the examiner who performed the June 2003 VA 
examination did not really listen to him.  He requests that 
he be afforded another VA examination.  

The Board also notes that in a March 2004 statement 
associated with the claims folder after the case was received 
at the Board, the veteran's representative indicated that the 
veteran was scheduled to undergo an MRI at the VA Medical 
Center in Denver.  The representative alleged that the 
results of the MRI could provide the required nexus between 
the veteran's military service and his current headaches.  He 
requested that the report of the MRI be obtained.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his headaches or to provide 
the identifying information and any 
authorization necessary to enable the RO 
or the AMC to obtain such evidence on his 
behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
medical records, not already of record, 
to include the records pertaining to an 
MRI scheduled for May 2004.  

4.  Then, the veteran should be afforded 
VA examinations by a physician with 
appropriate expertise who has not 
previously examined him.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  
Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's headaches are etiologically 
related to his military service.  The 
supporting rationale for the opinion must 
also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



